Citation Nr: 0313196	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than April 2, 1997 
for restoration of compensation for service-connected 
psoriasis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO restored compensation for the 
service-connected psoriasis, effective August 1, 1997, and 
continued the 30 percent evaluation.  The veteran appealed 
the effective date assigned for the restoration of 
compensation.  

In a March 1999 rating decision, the RO granted an earlier 
effective date of April 2, 1997, for restoration of 
compensation.  The veteran has asserted he wants the 
effective date to go back to 1979, when compensation was 
suspended.  As the assigned effective date does not represent 
a full grant of the benefit sought by the veteran, this 
matter remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

During the appeal, the veteran relocated to Nevada, and 
jurisdiction of his claim was assumed by the RO in Reno, 
Nevada.


FINDINGS OF FACT

1.  In December 1978, the RO scheduled the veteran for a 
periodic review examination of his service-connected 
psoriasis, and sent notice of same to the veteran's last 
known address of record.  The notification was returned as 
undeliverable with a notation that there was no forwarding 
address.  

2.  The RO sought a forwarding address from the Post Office, 
which was unsuccessful.

3.  The veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, on July 11, 1997, requesting an increased 
evaluation for the service-connected psoriasis.

4.  An April 2, 1997, VA outpatient treatment report shows 
that the veteran was treated for the service-connected 
psoriasis.

5.  There was no formal claim, informal claim, or written 
intent to file a claim for an increased evaluation between 
1979 and April 2, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to Aril 2, 1997, for 
the restoration of compensation for service-connected 
psoriasis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.157(b), 3.158, 3.400, 
3.655 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1997 
statement of the case and the March 1999 supplemental 
statement of the case.  In the statement of the case, the RO 
explained that the veteran had failed to appear for a VA 
examination in December 1978 in connection with his service-
connected psoriasis and that because the RO could not locate 
the veteran, including having checked with the Post Office 
for a forwarding address, his payments were suspended in 
1979.  The RO noted that it did not hear from the veteran 
once his payments were suspended until July 11, 1997, and 
that regulations state that the effective date for 
reinstatement of compensation will be the date of the 
reopened claim.  In the supplemental statement of the case, 
the RO pointed out that a regulation provides that treatment 
at a VA facility for a service-connected disability shall be 
considered a claim for increased compensation and that 
because the veteran had been treated for his service-
connected psoriasis in April 1997, an earlier effective date 
was warranted.  This let the veteran know that he could 
receive an earlier effective date if he had been treated for 
psoriasis at a VA facility prior to April 1997.  In both the 
statement of the case and the supplemental statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an earlier effective date.  
Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  At the 
January 2003 hearing before the undersigned, the undersigned 
Acting Veterans Law Judge provided the veteran with a letter 
that addressed the duties imposed on VA by the VCAA.  Thus, 
the veteran was informed that VA would make reasonable 
efforts to obtain relevant evidence, such as private medical 
records, employment records, and records from state or local 
government agencies.  The letter indicates that VA will make 
as many requests to obtain records from Federal agencies 
unless it was determined to be futile to ask for those 
records.  The letter further indicates that the veteran 
needed to provide enough information as to the relevant 
records so that the records could be requested.  Lastly, the 
letter indicated that it was the veteran's ultimate 
responsibility to provide evidence to support his claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's VA treatment 
records from the facilities in Palo Alto, and San Francisco, 
California.  At the January 2003 hearing, the veteran 
informed the undersigned that he had not received treatment 
for the service-connected psoriasis prior to 1997. 

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim.  
However, the issue before the Board is whether an effective 
date earlier than April 2, 1997, is warranted for the 
restoration of compensation for the service-connected 
psoriasis.  An examination conducted in 2002 would not assist 
in the grant of an effective date more than five years ago.  
Thus, the Board finds that VA was not under an obligation to 
have the veteran examined for the purposes of this claim, as 
such is not necessary to make a decision on the claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

In this case, the veteran has requested that VA reinstate his 
VA compensation benefits for his service-connected psoriasis 
back to 1979, when compensation was terminated.  He contends 
that he did not receive any notification of the scheduled 
examination in 1978.  He further contends that he did not 
know he was expected to report to examinations periodically 
in relation to his service-connected disability.  The veteran 
argues that while he noticed the checks had stopped coming, 
he assumed that because he was working that he was not 
entitled to compensation.  He asserts that he always left a 
forwarding address with VA whenever he moved.  The veteran 
also argues that he had been hospitalized at a VA facility in 
1995 and was told that his disability claim was still active.  

Service connection for psoriasis was granted under a June 
1972 rating decision and assigned a 30 percent evaluation, 
effective December 1971.  The record reflects that the July 
2, 1972, notification sent to the veteran regarding the grant 
of service connection for psoriasis was returned as 
undeliverable.  

Following an April 1973 VA hospitalization related to the 
service-connected psoriasis, the RO, in a January 1974 rating 
decision, determined that the veteran's service-connected 
disability had decreased in severity to 10 percent disabling.  
The record reflects that the January 1974 RO's notification 
of the reduction in compensation was returned by the Post 
Office as undeliverable and indicated that the Post Office 
was "unable to forward."  The RO resent the notification in 
February 1974.  The record does not show that such 
notification was returned as undeliverable.

In July 1974, the RO informed the veteran had it had been 
notified he had been overpaid education benefits and that 
since he had failed to "make satisfactory repayment 
arrangements" to settle his debt, that VA would withhold his 
monthly compensation benefits beginning October 1, 1974, 
until the debt was fully recovered."

In June 1975, the RO sent a "Notice to Report" for a VA 
examination scheduled in July 1975 to the veteran's last 
known address.  The notification was returned as 
undeliverable with a stamp indicating that it was "not 
deliverable as addressed" and "unable to forward."  The 
record reflects that the RO suspended the veteran's payments 
on July 10, 1975.  In July 1975, the RO informed the veteran 
that VA regulations required applicants receiving 
compensation benefits to undergo examinations when requested.  
The RO stated that because the veteran had not shown up for 
his VA examination, his payments had been discontinued.  It 
further stated that it could not take further action unless 
the veteran informed it of his willingness to report for an 
examination by signing the statement below and returning the 
letter to the RO.  The RO stated that it would then 
reschedule the veteran for an examination and reconsider his 
claim.

In October 1975, the RO sent the veteran's address to the 
Post Office and asked if its records showed a change of 
address and, if so, to indicate such address and return the 
"card" to VA.  The Post Office returned the card that same 
month, indicating that the address provided was not 
deliverable "as addressed."  

In February 1976, the RO terminated payments as of August 1, 
1975, because the veteran had not contacted the RO regarding 
nonpayment of his compensation, nor had he contacted VA to 
report a change of address.

In November 1976, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated he had gone 
to the RO to inquire when his compensation would be resumed.  
He stated that he had discovered that his award had been 
terminated as of August 1975 due to his not having reported 
for a physical examination.  The veteran noted that this was 
the first time he had heard about an examination and that the 
notification must have been sent to an old address and not 
forwarded.  He requested that an examination be rescheduled.  
The veteran further stated that he assumed his checks had 
stopped coming because the money was being withheld because 
of an overpayment.

The veteran underwent a VA examination in December 1976, and, 
in a February 1977 rating decision, the RO granted a 
30 percent evaluation for the service-connected psoriasis, 
effective November 12, 1976.

The record reflects that in November 1978, the RO sent a 
"Notice to Report" for a VA examination scheduled in 
December 1978 to the veteran's last known address.  The 
notification was returned as undeliverable with a stamp 
indicating that it was "not deliverable as addressed" and 
"unable to forward."  

In January 1979, the RO sent the veteran's address to the 
Post Office and asked if its records showed a change of 
address and, if so, to indicate such address and return the 
"card" to VA.  The Post Office returned the card that same 
month, indicating that the veteran had moved and had left no 
forwarding address.  

The record reflects that the RO suspended the veteran's 
payments on January 25, 1979.  The RO then terminated 
payments on September 10, 1979, effective February 1, 1979, 
as the veteran had not contacted the RO regarding nonpayment 
of his compensation nor had he contacted VA to report a 
change of address.

The next time the veteran contacted the RO was on July 11, 
1997, wherein he requested an increased evaluation for the 
service-connected psoriasis.

An April 2, 1997 VA treatment record shows a list of medical 
"problems" related to the veteran, which included 
psoriasis.  It was noted that the veteran had been 
hospitalized in 1970's for the skin disorder and treated with 
ultraviolet light and tar.

In January 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran stated that he had left a forwarding address back at 
that time and was not sure why the notification was not 
forwarded to him.  He noted he had not been treated for the 
service-connected disability between 1979 and April 1997 
except for prescriptions.  The veteran admitted he had not 
communicated with VA during that time period as well.  When 
asked where the veteran was living during that time period, 
he stated that he lived in different locations in San 
Francisco, California.  

Under 38 C.F.R. § 3.655(c), in pertinent part:

When a claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued. . . .  
The claimant shall be allowed 60 days to 
indicate his or her willingness to report 
for a reexamination or to present 
evidence that payment for the disability 
or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.

If there is no response within 60 days, 
or if the evidence submitted does not 
establish continued entitlement, payment 
for such disability or disabilities shall 
be discontinued or reduced as of the date 
indicated in the pretermination notice or 
the date of the last payment, whichever 
is later.

Additionally, the criteria of 38 C.F.R. § 3.158 are as 
follows:

(a) General.  Except as provided in Sec. 
3.652 of this part, where evidence 
requested in connection with an original 
claim, a claim for increase or to reopen 
or for the purpose of determining 
continued entitlement is not furnished 
within 1 year after the date of request, 
the claim will be considered abandoned.  
After the expiration of 1 year, further 
action will not be taken unless a new 
claim is received.  Should the right to 
benefits be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C. 1805 based on 
such evidence shall commence not earlier 
than the date of filing the new claim.

(b) Department of Veterans Affairs 
examinations.  Where the veteran fails 
without adequate reason to respond to an 
order to report for Department of 
Veterans Affairs examination within 1 
year from the date of request and 
payments have been discontinued, the 
claim for such benefits will be 
considered abandoned.

(c) Disappearance.  Where payments of 
pension, compensation, dependency and 
indemnity compensation, or monetary 
allowance under the provisions of 38 
U.S.C. 1805 have not been made or have 
been discontinued because a payee's 
present whereabouts is unknown, payments 
will be resumed effective the day 
following the date of last payment if 
entitlement is otherwise established, 
upon receipt of a valid current address.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  Except as specifically provided otherwise, the 
effective date of an evaluation and award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the claim.  Id.

Additionally, under 38 C.F.R. § 3.155(a) (2002), the claimant 
or a representative of the claimant can file an informal 
claim by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2002), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.

The Board has reviewed the evidence of record, including the 
veteran's testimony at the January 2003 hearing before the 
undersigned, and finds that the RO was correct in suspending 
the veteran's benefits for the period in question.  Although 
the record does not reflect that the RO sent the veteran a 
"pretermination notice" at the time it suspended the 
veteran's compensation, the Board finds the veteran's due 
process rights were not violated since the RO did not know 
where the veteran was located and could not contact him.  As 
stated above, the November 1978 notification letter informing 
the veteran of the December 1978 scheduled examination was 
returned as undeliverable.  The stamp on the envelope 
indicated that there was no forwarding address.  The RO 
properly submitted a request to the Post Office for an 
updated address, in which the Post Office responded there was 
no forwarding address.  

In addition, the Board notes that, as a practical matter, the 
veteran had been through this process before, when his 
benefits had been terminated in 1975 due to his failure to 
report for a VA examination.  When he contacted the RO in 
November 1976, he stated that he thought payments had been 
stopped due to the overpayment with his educational benefits.  
He acknowledged that the RO must have sent the notification 
of the VA examination to his old address, which had not been 
forwarded to his new address.  Thus, he was put on notice 
that he must keep VA abreast of his whereabouts.  
Additionally, the veteran's allegation that he did not know 
that he had to report to VA examinations for continuance of 
his compensation benefits is not credible.  As stated above, 
the 1975 discontinuance of his compensation benefits for 
failure to report to a VA examination should have put him on 
notice that examinations were required from time to time.  As 
such, the Board is satisfied that the RO acted properly in 
trying to locate the veteran and, when it could not, in 
suspending his compensation benefits in 1979.

The Board is aware that the veteran has alleged he was told 
in 1995 that his claim was still active.  A service-connected 
disability being considered "active" does not equate to 
compensation being paid.  The veteran was, without question, 
service connected for psoriasis throughout the period of 1979 
until 1997 and the veteran was entitled to treatment at a VA 
facility as a result of his service connection status.  See 
38 C.F.R. § 3.655(c).

In summary, the veteran's compensation payments were 
suspended effective February 1, 1979, for failure to report 
for a VA examination without good cause.  As a result, the 
veteran's claim was considered abandoned, see 38 C.F.R. 
§ 3.158, and the RO was not required to take any further 
action unless a new claim was received.  Under the law, once 
the right to benefits was finally established, compensation 
based upon such evidence could commence no earlier than the 
date of filing the new claim.  The veteran filed a claim for 
increase in July 1997; however, because he had been treated 
at a VA facility in April 1997 for his service-connected 
psoriasis, the RO granted an effective date of April 2, 1997 
for the restoration of compensation for the service-connected 
psoriasis.  See 38 C.F.R. §§ 3.155, 3.157.  The Board finds 
that this is the correct effective date for the restoration 
of compensation for the service-connected psoriasis.  Of 
record are VA treatment reports, dated as early as 1995; 
however, they do not show treatment for the service-connected 
psoriasis.  At the January 2003 hearing, the veteran admitted 
he had not received treatment for his skin disorder prior to 
1997.  Thus, an effective date earlier than April 2, 1997, is 
not warranted.

Accordingly, the Board finds that the RO was correct in 
assigning an effective date of April 2, 1997 for the 
restoration of compensation for service-connected psoriasis.  
The preponderance of the evidence is against the veteran's 
claim for an effective date earlier than April 2, 1997, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 2, 1997 
for restoration of compensation for service-connected 
psoriasis is denied.


____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


